Case 1:19-cv-00560-DDD-JPM Document 10 Filed 06/22/20 Page 1of1PagelID#: 75

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
RONALD MARTINEZ, CIVIL DOCKET NO. 1:19-CV-560-P
Petitioner
VERSUS JUDGE DRELL
INDALECIO RAMOS, ET AL., ' MAGISTRATE JUDGE PEREZ-MONTES
Respondents
JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein (ECF No. 9), noting the absence of objections
thereto, and concurring with the Magistrate Judge’s findings under the applicable
law;

IT IS ORDERED that the Unopposed Motion to Dismiss (ECF No. 7) is hereby
GRANTED and the Petition (ECF No. 1) is DISMISSED WITHOUT PREJUDCE for

lack of jurisdiction.

THUS, DONE AND SIGNED at Alexandria, Louisiana, this 22) tay of

Sener 2020.
SS

DEE D. DRELL —
UNITED STATES DISTRICT JUDGE

 
